DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 16/343,037 filed April 18, 2019. Claims 1-19 & 21 are currently pending and have been considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 8, 13-15, 18-19 & 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (Pre-Grant Publication 2008/0259263).
Regarding claim 1, Cho discloses a liquid crystal display comprising:
a first electrode (Fig. 1, 82), which comprises a first groove group (83_1), a second groove group (83_4) and a non-hollow portion (82_1 & 82_4) adjacent to both the first groove group and the second groove group, wherein:
the first groove group comprises a plurality of first grooves which are hollow (Paragraph [0060]) and are successively arranged, each first 
the second groove group is on the second side of the first groove group and comprises a plurality of second grooves which are hollow and are successively arranged, each second groove comprises a third end and a fourth end which are arranged along an extending direction of the second groove, and the third end is on a side of the fourth end close to the first groove group (See Fig. below); and 

    PNG
    media_image1.png
    306
    754
    media_image1.png
    Greyscale

the third end of at least one of the plurality of second grooves is staggered with respect to the second end of the first groove which is adjacent to the third end of the at least one of the plurality of second grooves (See Fig. 1 & 3).

Regarding claim 2, Cho further discloses:
the plurality of first grooves and the plurality of second grooves are alternately arranged (See Fig. 1 & 3).

Regarding claim 5, Cho further discloses:
a second electrode (Fig. 2, 140), wherein the second electrode and the first electrode are in different layers, one of the first electrode and the second electrode is a pixel electrode, and the other of the first electrode and the second electrode is a common electrode (Paragraph [0062]).

Regarding claim 6, Cho further discloses:
a first signal line (22) extending in a first direction;
a second signal line (62) extending in a second direction and intersecting the first signal line,
wherein one of the first signal line and the second signal line is a gate line and the other of the first signal line and the second signal line is a data line (Paragraph [0046 & 0050]).

Regarding claim 8, Cho further discloses:
The second end of the first groove is directed to the first end of the first groove along a third direction , and the third end of the second groove is directed to the fourth end of the second groove along the fourth direction;
A first inclination angle of the third direction with respect to the first direction on the clockwise direction and a second inclination angle of the fourth direction with respect to the first direction in a counterclockwise direction are both acute angles or both obtuse angles (See Fig. 1).

Regarding claim 13, Cho further discloses:
the non-hollow portion comprises first extension portions (82_1) which are strip-shaped and respectively located between the plurality of first grooves, and further comprises second extension portions (82_4) which are strip-shaped and respectively located between the plurality of second grooves, each first extension portion corresponds to one second groove and each second extension portion corresponds to one first groove (Fig. 1).

Regarding claim 14, Cho further discloses:
an extension length of each first extension portion is less than or equal to an extension length of the first groove adjacent to the first extension portion, and an extension length of each second extension portion is less than or equal to an extension length of the second groove adjacent to the second extension portion (Fig. 1).

Regarding claim 15, 
a width of the first extension portion is substantially equal to a width of the second extension portion (Paragraph [0061]).

Regarding claim 18, Cho further discloses:
An array substrate comprising the pixel structure (Paragraph [0041]).

Regarding claim 19, Cho further discloses:
A display device, comprising the array substrate (Paragraph [0042]).

Regarding claim 21, Cho further discloses:
a first acute angle is between the first groove and the first signal line, a second acute angle is between the second groove and the first signal line, and the first acute angle is equal to the second acute angle (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (Pre-Grant Publication 2008/0259263) in view of Inoue (Pre-Grant Publication 2013/0286332).
Regarding claim 11, Cho disclose all of the limitations of claim 6 (addressed above). Cho does not disclose the first electrode comprises a first edge and a second edge which are intersected with each other, the first edge is parallel to the first groove, and the second edge is parallel to the second groove. However Inoue disclose a liquid crystal display comprising:
A pixel electrode (Fig. 4a, SPE10) having slits (SLT10) therein wherein the electrode bent to have a first edge and a second edge wherein the edge is parallel to the slits.

It would have been obvious to those having ordinary skill in the art at the time of invention to form the pixel electrode as a bent electrode having a first and second edge intersecting with each other because it will improve the viewing angle (Paragraph [0070]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (Pre-Grant Publication 2008/0259263) in view of Inoue (Pre-Grant Publication 2013/0286332) as applied to claim 11 above, and further in view of Seo (Pre-Grant Publication 2017/0045773).
Regarding claim 12, Cho and Inoue disclose all of the limitations of claim 11 (addressed above). Neither reference disclose the second signal line comprises a first extension portion and a second extension portion which are intersected with each other and arranged along the second direction, the first extension portion is parallel to the

A data signal line (Fig. 1, 132) comprising a first extension portion and a second extension portion which are intersected with each other and arranged along the second direction, the first extension portion is parallel to the first edge of a pixel electrode (182), and the second extension portion is parallel to the second edge of the pixel electrode (See Fig. below). 

    PNG
    media_image2.png
    567
    680
    media_image2.png
    Greyscale

.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (Pre-Grant Publication 2008/0259263) in view of Kim (Pre-Grant Publication 2015/0131037).
Regarding claim 16, Cho disclose all of the limitations of claim 1 (addressed above). Cho does not disclose the first electrode further comprises a third groove group and a fourth groove group, the third groove group comprises a plurality of third grooves which are hollow and are successively arranged, and the fourth groove group comprises a plurality of fourth grooves which are hollow and are successively arranged; an arrangement direction of the third groove group and the fourth groove group intersects an arrangement direction of the first groove group and the second groove group. However Kim disclose a liquid crystal display comprising: 
A pixel electrode (Fig. 12, PX) having groups of hollow slits (275) successively arranged wherein the groups of slits are arranged in a vertical pattern (VX) and horizontal pattern (HX) and wherein the arrangement direction of the vertical pattern slits intersect the arrangement direction of the horizontal pattern slits.

.

Allowable Subject Matter
Claims 3-4, 7, 9-10, & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 is considered allowable because none of the prior art either alone or in combination discloses the first groove and the second groove which are adjacent to each other, the second end of the first groove is between the third end and the fourth end of the second groove in an arrangement direction of the first groove group and the second groove group.
Claim 4 is considered allowable because none of the prior art either alone or in combination discloses a number of the plurality of first grooves is not equal to a number of the plurality of second grooves.
Claim 7 is considered allowable because none of the prior art either alone or in combination discloses a first acute angle is between the first groove and the first signal 
Claim 9 is considered allowable because none of the prior art either alone or in combination discloses a transistor which is at an intersection of the first signal line and the second signal line and is electrically connected with the first electrode, wherein the second groove group is between the first groove group and the first signal line, and the second groove, which is closest to the transistor, of the plurality of second grooves has a smallest extension length among extension lengths of the plurality of second grooves. Claim 10 is also allowed based on its dependency from claim 9. 
Claim 17 is considered allowable because none of the prior art either alone or in combination discloses each of the first groove and the second groove is a closed groove surrounded by the non-hollowed portion; or the first electrode further comprises a fifth groove which is between the first groove group and the second groove group in an arrangement direction of the first groove group and the second groove group, and the fifth groove opens into the second end of the first groove and opens into the third end of the second groove.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        


/DAVID VU/Primary Examiner, Art Unit 2818